Title: From George Washington to the United States Senate and House of Representatives, 9 February 1791
From: Washington, George
To: United States Senate and House of Representatives



United States February 9th 1791.
Gentlemen of the Senate and of the House of Representatives.

I have received from the Governor of Vermont authentic documents expressing the consent of the Legislatures of New York and of the Territory of Vermont, that the said territory shall be admitted to be a distinct member of our union; and a Memorial of Nathaniel Chipman and Lewis R. Morris Commissioners from the said Territory, praying the consent of Congress to that admission by the name and stile of the State of Vermont, copies

of which I now lay before Congress, with whom the constitution has rested the object of these proceedings.

Go: Washington.

